AllianceBernstein.com 1 AllianceBernstein.com 2 AllianceBernstein.com 3 AllianceBernstein.com 4 AllianceBernstein.com 5 1Q 2011 Accomplishments 1 AsianInvestor Magazine 2 Asia Asset Management Magazine’s 2010 Best of the Best Awards. 3 Transaction to be completed by early June 2011 AllianceBernstein.com 6 AllianceBernstein.com 7 AllianceBernstein.com 8 AllianceBernstein.com 9 10 AllianceBernstein.com 11 AllianceBernstein.com 12 AllianceBernstein.com 13 14 Retail Flows AllianceBernstein.com 15 AllianceBernstein.com 17 AllianceBernstein.com 18 AllianceBernstein.com 19 AllianceBernstein.com 20 AllianceBernstein.com 21 AllianceBernstein.com 22 AllianceBernstein.com 23 AllianceBernstein.com 24 AllianceBernstein.com 25 AllianceBernstein.com 26 AllianceBernstein.com 27 AllianceBernstein.com 28 AllianceBernstein.com 29 AllianceBernstein.com 30 AllianceBernstein.com 31 AllianceBernstein.com 32 AllianceBernstein.com 33 AllianceBernstein.com 34 AllianceBernstein.com 35 AllianceBernstein.com 36 AllianceBernstein.com 37 AllianceBernstein.com 38 AllianceBernstein.com 39 AllianceBernstein.com 40 AllianceBernstein.com 41 AllianceBernstein.com 42 AllianceBernstein.com 43 AllianceBernstein.com 44 AllianceBernstein.com 45 AllianceBernstein.com 46 Region: Global Division: Global Name: Screenshow End Page Use: <Between speakers and as an end page for a Screenshow presentation <Not used for a standard print book <Do not re-size logo Other:
